                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:20-CV-00140-KDB-DSC
 MICHAEL SARLO and LORY
 SARLO Trustees of the Atlantis Trust,
 for, and on behalf of, the Atlantis Trust,

                  Plaintiffs,

     v.                                                             ORDER

 RUBY TUESDAY, INC.,

                  Defendant.


          THIS MATTER comes before the Court on the Suggestion of Bankruptcy filed by

Defendant Ruby Tuesday, Inc. (Doc. No. 4).

          Ruby Tuesday, Inc. has filed a notice with the Court indicating it filed for bankruptcy

protection pursuant to Chapter 11 in the United States Bankruptcy Court for the District of

Delaware on Wednesday, October 7, 2020.

          The filing of a bankruptcy petition automatically stays all suits involving the debtor under

Section 362 of the United States Bankruptcy Code. 11 U.S.C. § 362(a)(1) (providing that a

bankruptcy petition operates as an automatic stay of “the commencement or continuation . . . of a

judicial, administrative, or other action or proceeding against the debtor”). Accordingly, the Court

will stay this matter until the resolution of the bankruptcy proceeding or the automatic stay is lifted.

          IT IS THEREFORE ORDERED that this matter is STAYED until the bankruptcy

proceeding is completed or the automatic stay is lifted, whichever comes first.




          Case 5:20-cv-00140-KDB-DSC Document 5 Filed 10/23/20 Page 1 of 2
       IT IS FURTHER ORDERED that the parties shall file a status report with the Court every

ninety (90) days until the bankruptcy proceeding is completed or the automatic stay is lifted,

whichever comes first.

       IT IS SO ORDERED.


                                       Signed: October 23, 2020




       Case 5:20-cv-00140-KDB-DSC Document 5 Filed 10/23/20 Page 2 of 2
